JOHN R. GIBSON,
dissenting.
I respectfully dissent. The court’s opinion goes a step too far in holding that a specific financing campaign with respect to the litigation in question is not a special circumstance that can be considered in determining whether an attorney’s fee should be awarded.
The district court masterfully treats the “billing judgment” issue with respect to the amount of the fee as has been required in Hensley v. Eckerhart, _ U.S. _, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983). The infirmity in the district court’s ruling, however, which this court today approves, is in its holding that the specific fund drive of the ACLU should not be considered as a special circumstance to justify denial of a fee. In reaching this conclusion of law, the district court erred and failed to consider an issue that Congress intended should be considered in determining the fee issue.
The district court and this Court reasoned from Oldham v. Ehrlich, 617 F.2d 163, 168-69 (8th Cir.1980), that “a defendant sued by a plaintiff retaining legal aid counsel should not be benefited by the fortuity that the plaintiff could not afford private counsel.” This ignores the reality of the situation in this case where the ACLU litigation has mounted a well-funded attack to eliminate the creation science statutes. The district court views the issue as one of whether the defendant should benefit from successful fund-raising drives initiated by the ACLU to attack these unconstitutional laws. Where the ACLU has chosen to undertake a litigation campaign with respect to these statutes, with an extensive fund-raising effort using the Arkansas case as a chief attraction to obtain contributions for use in Arkansas and elsewhere, it is the ACLU program that is benefiting. To discuss this in terms of allowing the Arkansas Board of Education to benefit is to ignore what ACLU has chosen to do.
This court in its opinion recognizes the strong statement in the ACLU fund request directed specifically at the Arkansas “Creationist” law, but reasons that the appeal was not specific because similar litigation in other states was the subject of the appeal. Even though the Isaac Asimov letter refers to other states, it makes specific reference to the “signal victory in Arkansas” and that “one of these cases — Arkansas, Louisiana or from a state still to come — is likely to reach the Supreme Court.” The letter, although it mentions other states, must be considered with the pledge card referring specifically to Arkansas. The Arkansas case is central to the appeal for funds and, even more significantly, is used as the lure to obtain funds for similar litigation elsewhere. The district court properly characterized the drive as one “to support this litigation.”
42 U.S.C. § 1988 places discretion in the district court to award a reasonable fee. The legislative history of this statute makes clear that both Houses of Congress intended reasonable fees “which do not produce *50windfalls to attorneys.” S.Rep. No. 1011, 94th Cong., 2d Sess. 6 (1976); U.S.Code Cong. & Admin.News 1976, pp. 5908, 5913. H.R. No. 1558, 94th Cong., 2d Sess. 9 (1976). The fund-raising effort in this case directed to the Arkansas litigation produces such a windfall. The intent of this statute was not to allow utilizing a particular lawsuit to raise funds for the prosecution of that action and then have an attorney’s fee awarded. With respect to congressional intent concerning windfalls, see Dowdell v. City of Apopka, Florida, 698 F.2d 1181 (11th Cir. 1983), and Wheatley v. Ford, 679 F.2d 1037 (2d Cir.1982).
In Zarcone v. Perry, 581 F.2d 1039 (2d Cir.1978), the amount of the fund created by the litigation was a factor to be considered in awarding fees. Funds raised to support the litigation, such as in this case, are similar to funds created by the litigation. In Gagne v. Maher, 594 F.2d 336 (2d Cir.1979), public contribution of federal funds to the Legal Aid Society were allowed to be considered by the district court in reduction of fees awarded under the statute.
In Gagne the court recognized that the issue is one submitted to the sound discretion of the district court. I believe that reversal and remand is justified in this case because the district court made an erroneous conclusion that the specific fund drive was not a special circumstance to merit consideration in reduction of the fee. The record is far from complete as to the extent of funds raised by this drive. I think the issue should be further developed at a hearing and the district court then be allowed to exercise its discretion as to whether or not the funds raised should be used to offset the fees here awarded.